DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 13-14, 16, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lobach (US 2006/0263275 A1) in view of Mueller et al. (US 2013/0200767 A1) and Johnson (US 2012/0051030 A1).
With respect to claim 1:	Lobach teaches “a safety cabinet (48) comprising: an enclosure defining an interior compartment (20) and a compartment opening (opening where doors 26, 27 are located), the interior compartment being accessible via the compartment opening (paragraph 53); a door (26, 27) mounted to the enclosure and moveable over a range of travel between an open position and a closed position (paragraph 53), the door adapted to cover at least a portion of the compartment opening of the enclosure when the door is in the closed position (see Fig. 2); an interior lighting system (21) including at least one light source disposed in the interior compartment (see Fig. 2); and an electrical connection (31) conductively connected to the interior lighting system (see Fig. 2), the electrical connection arranged with the enclosure and configured to be electrically connected to an external electrical component (32)”.
Lobach does not specifically teach that the door is rotatably mounted to the enclosure.
However, Mueller teaches a safety cabinet (1) with a door (5, 6) that is rotatably mounted to the enclosure (paragraph 28).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach with the rotating doors of Mueller in order to help ensure that doors of the safety cabinet close in a way that provides a sealing relationship therebetween (Mueller paragraph 20).
Lobach does not specifically teach that the interior compartment is isolated from an exterior environment via the electrical connection.
However, Johnson teaches an interior lighting system (10) with an electrical connection (16) arranged with an enclosure (2) and configured to be electrically connected to an external electrical component (see Fig. 6) and is isolated from an exterior environment via the electrical connection (paragraph 28).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach with the isolated electrical connection configuration taught by Johnson in order to maintain the integrity of the seal of the enclosure (Johnson paragraphs 17, 28, Johnson claim 1).
With respect to claim 6:	Lobach teaches “wherein the at least one light source of the interior lighting system comprises an ultraviolet ("UV") light source adapted to emit UV light (paragraph 38).
With respect to claim 7:	Lobach teaches “wherein the interior lighting system includes a safety switch configured to interrupt the power supply to the UV light source when the door is not in the closed position (paragraph 54)”.
With respect to claim 8:	Lobach teaches “wherein the at least one light source of the interior lighting system is attached to an interior surface of the enclosure (see Figs. 2, 4, 5)”.
With respect to claim 10:	Lobach teaches “further comprising: a shelf disposed in the interior compartment (37)”.
Lobach does not teach “wherein the at least one light source is attached the shelf”.
However, Johnson teaches “wherein the at least one light source (12) is attached the shelf (4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach by attaching the light source to the shelf as taught by Johnson in order to obtain ease of installation and adaptable configuration of the light source (Johnson paragraphs 9, 26).
With respect to claim 13:	Johnson teaches “wherein the at least one light source is located on an underside of the shelf (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach by attaching the light source to the shelf as taught by Johnson in order to obtain ease of installation and adaptable configuration of the light source (Johnson paragraphs 9, 26).
With respect to claim 14:	Johnson teaches “wherein the at least one light source is located on a forward edge of the shelf such that light emitted from the at least one light source is directed toward a rear of the enclosure (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach by attaching the light source to the shelf as taught by Johnson in order to obtain ease of installation and adaptable configuration of the light source (Johnson paragraphs 9, 26).
With respect to claim 16:	Lobach teaches “wherein the electrical connection includes a conductive cable disposed through a cutout formed in the enclosure (see Fig. 2)”.
With respect to claim 22:	Lobach teaches “a method of disinfecting (method of disinfecting 48) an interior compartment of a safety cabinet (48), the safety cabinet including an enclosure (20) and at least one door (26, 27), the inner shell (24) defining an interior compartment (inside of 48) and a compartment opening (where the doors are), the interior compartment being accessible via the compartment opening (see Fig. 2), and the at least one door being mounted to the enclosure (see Fig. 2) and moveable over a range of travel between an open position and a closed position (paragraph 53), the at least one door adapted to occlude the compartment opening of the enclosure when the at least one door is in the closed position (paragraph 53), the method comprising: electrically connecting an interior lighting system (21) disposed in the interior compartment (Fig. 2) to an external electrical component (34) via an electrical connection (31) disposed through the inner shell of the enclosure (see Fig. 2); occluding the compartment opening by moving each of the at least one door to the closed position (paragraph 53); and activating (paragraph 58), for a predetermined period of time sufficient to reduce at least one of a microorganism and a pathogen disposed within the interior compartment (paragraph 14), at least one ultraviolet light source of the interior lighting system (21)”.
Lobach does not specifically teach that the door is rotatably mounted to the enclosure, the enclosure including an inner shell and an outer shell in a double walled configuration.
However, Mueller teaches a safety cabinet (1) with a door (5, 6) that is rotatably mounted to the enclosure (paragraph 28), and which has an inner shell (4) and an outer shell (3) in a double walled configuration (Fig 1).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach with the rotating doors of Mueller in order to help ensure that doors of the safety cabinet close in a way that provides a sealing relationship therebetween (Mueller paragraph 20) and the double wall taught by Mueller in order to define an insulative air space (Mueller paragraph 27).
Lobach does not specifically teach that the electrical connection is configured to isolate the interior compartment from an exterior environment.
However, Johnson teaches an interior lighting system (10) with an electrical connection (16) arranged with an enclosure (2) and configured to be electrically connected to an external electrical component (see Fig. 6) and is isolated from an exterior environment via the electrical connection (paragraph 28).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach with the isolated electrical connection configuration taught by Johnson in order to maintain the integrity of the seal of the enclosure (Johnson paragraphs 17, 28, Johnson claim 1).
With respect to claim 23:	Lobach teaches “further comprising: interrupting a supply of power to the interior lighting system when the at least one door is moved from the closed position to an open position (paragraph 54)”.
With respect to claim 24:	Lobach teaches “further comprising: storing an item in the interior compartment of the safety cabinet (paragraph 50)”.
Lobach does not specifically teach “wherein the at least one ultraviolet light source is activated after the item is stored in the interior compartment”.
However, Johnson teaches “wherein the at least one ultraviolet light source is activated after the item is stored in the interior compartment (paragraph 16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach by activating the UV light source when items are stored in the interior compartment as taught by Johnson in order to kill bacteria in/on said items (Johnson paragraph 7).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lobach in view of Mueller and Johnson as applied to claims 1, 16 above, and further in view of Roberts (US 2011/0243789 A1).
With respect to claim 2:	Lobach in view of Mueller and Johnson teaches “the safety cabinet of claim 1 (see above)”.
Lobach does not teach “wherein the at least one light source of the interior lighting system comprises a light emitting diode”.
However, Roberts teaches “wherein the at least one light source (10, 70) of the interior lighting system comprises a light emitting diode (16, 76)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach by using LEDs as the light source as taught by Roberts in order to obtain the benefits of sanitization while lasting longer and being more energy efficient as compared to other sanitizing light sources (Roberts paragraphs 22-24).
With respect to claim 3:	Lobach does not teach “wherein the at least one light source of the interior lighting system comprises a plurality of LEDs arranged as an LED light string”.
However, Roberts teaches “wherein the at least one light source (70) of the interior lighting system comprises a plurality of LEDs (76) arranged as an LED light string (Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach by using LEDs in an LED string as taught by Roberts in order to allow the light source to bend around the shapes of objects and surfaces and thus allow greater flexibility in terms of where it can be mounted (Roberts paragraph 42).
With respect to claim 4:	Lobach does not teach “wherein the at least one light source of the interior lighting system comprises a plurality of LEDs arranged as an LED ribbon strip, the LED ribbon strip defining a longitudinal axis along which the plurality of LEDs are disposed in axial spaced relationship to each other, and the LED ribbon strip having a thickness and a width taken along a transverse cross section relative to the longitudinal axis wherein the thickness is less than the width”.
However, Roberts teaches “wherein the at least one light source of the interior lighting system comprises a plurality of LEDs arranged as an LED ribbon strip (Figs. 7, 8), the LED ribbon strip defining a longitudinal axis along which the plurality of LEDs are disposed in axial spaced relationship to each other (see Fig. 7), and the LED ribbon strip having a thickness and a width taken along a transverse cross section relative to the longitudinal axis wherein the thickness is less than the width (see Figs. 7-8)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach by using LEDs in an LED ribbon as taught by Roberts in order to allow the light source to bend around the shapes of objects and surfaces and thus allow greater flexibility in terms of where it can be mounted (Roberts paragraph 42).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lobach in view of Mueller, Johnson, and Roberts as applied to claims 1 and 4 above, and further in view of Goldwater (US 2013/0021811 A1).
With respect to claim 5:	Lobach in view of Mueller, Johnson, and Roberts teaches “the safety cabinet of claim 4 (see above)”.
Lobach in view of Roberts does not specifically teach “wherein the thickness of the LED ribbon strip is in a range between 2 mm and 4 mm, and the width of the LED ribbon strip is in a range between 8 mm and 14 mm”.
However, Goldwater teaches an LED ribbon strip “wherein the thickness (H) of the LED ribbon strip is in a range between 2 mm and 4 mm (paragraph 61), and the width (W) of the LED ribbon strip is in a range between 8 mm and 14 mm (paragraph 61)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the safety cabinet of Lobach by forming the LED ribbon strip of Roberts to the dimensions taught by Goldwater in order to optimize the bendability of the ribbon strip (Goldwater paragraph 64) in order to allow the light source to bend around the shapes of objects and surfaces and thus allow greater flexibility in terms of where it can be mounted (Roberts paragraph 42).

Allowable Subject Matter
Claims 9, 11-12, 15, 17-21, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 9:	The prior art of record does not teach or reasonably suggest a safety cabinet comprising: wherein the at least one light source of the interior lighting system is attached to an interior surface of the enclosure, wherein the interior surface defines a channel configured to accommodate therein the at least one light source of the interior lighting system.
Lobach, considered the closest prior art, teaches a safety cabinet having an interior lighting system attached to an interior surface of the enclosure.  Lobach’s enclosure does not have a channel in the interior surface configured to accommodate therein the at least one light source of the interior lighting system.
Johnson, another close prior art, teaches a refrigerator having an interior lighting system in it’s enclosure.  Johnson does not teach a channel in the interior surface configured to accommodate therein the at least one light source of the interior lighting system.
With respect to claim 11:	The prior art of record does not teach or reasonably suggest a safety cabinet comprising: a shelf disposed in the interior compartment, wherein the at least one light source is attached the shelf, wherein the shelf includes an electrical connector conductively connected to the at least one light source and to the electrical connection.
Lobach, considered the closest prior art, teaches a safety cabinet having an interior lighting system and a shelf disposed in the interior compartment.  Lobach’s shelves do not include an electrical connector conductively connected to the at least one light source and to the electrical connection.
Johnson, another close prior art, teaches a refrigerator having an interior lighting system and a shelf disposed in the interior compartment.  Johnson’s shelves do not include an electrical connector conductively connected to the at least one light source and to the electrical connection.
Claim 12 inherits the subject matter from claim 11.
With respect to claim 15:	The prior art of record does not teach or reasonably suggest a safety cabinet comprising: wherein the electrical connection comprises a wire feedthrough connector including an elongated body defining a lumen to accommodate a conductive wire passing through the enclosure.
Lobach, considered the closest prior art, teaches a safety cabinet having an interior lighting system and an electrical connection comprising a wire feedthrough connection.  Lobach does not teach an elongated body defining a lumen to accommodate a conductive wire passing through the enclosure.
Bondon (US 2672500), teaches a wire feedthrough connection with an elongated body defining a lumen to accommodate a conductive wire passing through the enclosure.  However, Bondon is not in an analogous art area to a safety cabinet and there is no specific motivation to import such a wire feedthrough connection into a safety cabinet such as Lobach’s.
With respect to claim 17:	The prior art of record does not teach or reasonably suggest a safety cabinet comprising: wherein the electrical connection includes an intumescent material sealing or potting the conductive cable in the cutout.
Lobach, considered the closest prior art, teaches a safety cabinet having an interior lighting system and an electrical connection.  Lobach does not teach wherein the electrical connection includes an intumescent material sealing or potting the conductive cable in the cutout.
Johnson teaches a refrigerator having an interior lighting system and an electrical connection.  Johnson does not teach wherein the electrical connection includes an intumescent material sealing or potting the conductive cable in the cutout.
With respect to claim 18:	The prior art of record does not teach or reasonably suggest a safety cabinet comprising: wherein the electrical connection includes a bulkhead connector disposed through a cutout defined in the enclosure.
Lobach, considered the closest prior art, teaches a safety cabinet having an interior lighting system and an electrical connection.  Lobach does not teach herein the electrical connection includes a bulkhead connector disposed through a cutout defined in the enclosure.
Bondon teaches a bulkhead connector disposed through a cutout defined in the enclosure.  
However, Bondon is not in an analogous art area to a safety cabinet and there is no specific motivation to import such a bulkhead connector into a safety cabinet such as Lobach’s.
Claims 19-21 inherit the subject matter from claim 18.
With respect to claim 25:	The prior art of record does not teach or reasonably suggest a method of disinfecting an interior compartment of a safety cabinet, the method comprising attaching the at least one ultraviolet light source to a shelf adjustably mounted to the enclosure within the interior compartment in one of a range of indexed vertical positions; removably connecting the at least one ultraviolet light source to the external electrical component via an electrical connector mounted to the shelf and electrically connected to the at least one light source and to a conductive strip mounted to the enclosure, the conductive strip being disposed along a vertical axis and including a plurality of sockets disposed over the range of indexed vertical positions, and the electrical connector removably connected to the conductive strip via a respective one of a plurality of sockets of the conductive strip.
Lobach, considered the closest prior art, teaches a method of disinfecting an interior compartment of a safety cabinet, the method comprising attaching an ultraviolet light source within the interior compartment.  Lobach does not teach removably connecting the at least one ultraviolet light source to the external electrical component via an electrical connector mounted to the shelf and electrically connected to the at least one light source and to a conductive strip mounted to the enclosure, the conductive strip being disposed along a vertical axis and including a plurality of sockets disposed over the range of indexed vertical positions, and the electrical connector removably connected to the conductive strip via a respective one of a plurality of sockets of the conductive strip.
Johnson teaches a method of disinfecting an interior compartment of a refrigerator, the method comprising attaching an ultraviolet light source within the interior compartment.  Johnson does not teach removably connecting the at least one ultraviolet light source to the external electrical component via an electrical connector mounted to the shelf and electrically connected to the at least one light source and to a conductive strip mounted to the enclosure, the conductive strip being disposed along a vertical axis and including a plurality of sockets disposed over the range of indexed vertical positions, and the electrical connector removably connected to the conductive strip via a respective one of a plurality of sockets of the conductive strip.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/           Examiner, Art Unit 2875                            

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875